



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated effective as of
September 18, 2017, amends the Employment Agreement between Caladrius
Biosciences, Inc. (the “Company”) and David J. Mazzo, Ph.D. (the “Executive”)
dated as of January 5, 2015 and amended on January 16, 2015 and July 25, 2016
(the “Agreement”). Any and all capitalized terms not defined herein shall have
the meanings set forth in the Agreement.


W I T N E S S E T H:


WHEREAS, as of the time of entering into this Amendment the Executive served as
the Chief Executive Officer at the Company;


WHEREAS, the Company and the Executive each believe it is in their respective
best interests to amend the Agreement so that the terms of Executive's
employment with the Company include those terms as set forth in this Amendment;
and


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.
Amendments.



Section 7(a)(vi) of the Agreement is hereby replaced in its entirety with the
following:


“(a)(vi) Change in Control Benefits. If the Company terminates Executive’s
employment without Cause (other than by reason of death or Disability) or the
Executive voluntarily terminates his employment for Good Reason during the
period commencing on the effective date of a Change in Control and ending on the
second anniversary of the effective date of a Change in Control, and subject to
Executive complying with his obligations to execute and deliver a Release
pursuant to Section 7(d), in addition to the payments and benefits provided
under Sections 7(a)(i), (ii), (iii) and (iv), the Company will (A) extend the
Severance Period during which the Additional Payments are made pursuant to
Section 7(a)(ii) through the eighteen (18) month anniversary of the Termination
Date; (B) pay Executive a lump sum amount equal to 150% of Executive’s then
annual target bonus on the date the Company pays the first installment of the
Additional Payments under Section 7(a)(ii) and (C) increase the COBRA Assistance
payable under Section 7(a)(iii) to equal the entire amount of the monthly
premium for such coverage, without reduction for the amount that Executive would
have been required to pay if Executive had remained an active Executive of the
Company, and extend the period of COBRA Assistance through the eighteen (18)
month anniversary of the Termination Date.


For purposes of this Section, a Change in Control means a transaction or a
series of related transactions in which: (w) all or substantially all of the
assets of the Company are transferred to any “person” or “group” (as such terms
are defined in Section 13(d)(3) and 14(d)(2) of the Exchange Act); (x) any
person or group becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of the Company’s
outstanding equity representing more than 30% of the total voting power of the
Company’s then-outstanding equity; (y) the Company undergoes a merger,
reorganization or other consolidation in which the holders of the outstanding
equity of the Company immediately prior to such merger, reorganization or
consolidation own less than 50% of the surviving entity’s voting power
immediately after the transaction; or (z) the date a majority of the members of
the Company’s incumbent Board of Directors is replaced during any twelve month
period by members whose appointment or election is not endorsed by a majority to
the Company’s incumbent Board of Directors before the date of the appointment or
election, provided further that the Change in Control meets all of the
requirements of a “change in the ownership of a corporation” within the meaning
of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the effective ownership
of a corporation” within the meaning of Treasury Regulation §1.409A-3(i)(5)(vi),
or “a change in the ownership of a substantial portion of the corporation’s
assets” within in the meaning of Treasury Regulation §1.409A-3(i)(5)(vii). For
purposes of (z), the incumbent Directors of the Board of Directors includes the
members of the Board of Directors as of the date of this Agreement and any
additional or replacement Director appointed or elected who is endorsed by a
majority of the Company’s incumbent Board of Directors.”


2.Effect of Amendments. Except as specifically amended hereby, the Agreement
shall continue in full force and effect. This Amendment shall not itself be
amended, except as part of any future amendment to the Agreement effected in
accordance with the terms thereof.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has signed this Agreement, all as of
the first date above written.


CALADRIUS BIOSCIENCES, INC.




By: /s/ Todd C. Girolamo                
Name: Todd C. Girolamo
Title: Senior Vice President and General Counsel






/s/ David J. Mazzo, PhD                        
David J. Mazzo, PhD







